Order entered September 8, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-10-00690-CV

     ARGO DATA RESOURCE CORPORATION AND MAX MARTIN, Appellants

                                                V.

                         BALKRISHNA SHAGRITHAYA, Appellee

                      On Appeal from the 162nd Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. 07-15149-I

                                            ORDER
       Appellants ARGO Data Resource Corporation and Max Martin’s joint motion to correct

the appellate bill of costs filed on September 3, 2014 is hereby GRANTED. Contemporaneous

with this Order, the Clerk of the Court will issue an amended and corrected appellate bill of costs

in the above referenced cause.


                                                      /s/   DAVID EVANS
                                                            JUSTICE